Case 1:19-cv-00200-AW-GRJ Document 13-1 Filed 02/24/20 Page 1 of 8




                        EXHIBIT A
      Case 1:19-cv-00200-AW-GRJ Document 13-1 Filed 02/24/20 Page 2 of 8




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF FLORIDA



DEBORAH LAUFER, Individually,
                                                    Case No.: 1:19-cv-00200-AW-GRJ
       Plaintiff,

v.

ARPAN, LLC, d/b/a AMERICA’S BEST
VALUE INN,

       Defendant.
                                          /

            DEFENDANT’S RESPONSE TO PLAINTIFF’S INTERROGATORIES

       COMES NOW, the Defendant, Arpan, LLC d/b/a America’s Best Value Inn, by and

through its undersigned counsel and in response to Plaintiff’s Interrogatories, hereby responds as

follows:

       1.      Identify by name, address, telephone number and title of all persons answering or

assisting in answering these Interrogatories.

       RESPONSE: Mr. Paresh M. Gocool, Owner
                 Arpan, LLC d/b/a America’s Best Value Inn
                 The Harr Law Firm
                 The Harr Professional Center
                 517 South Ridgewood Avenue
                 Daytona Beach, Florida 32114
                 Telephone: (386) 226-4866
                 Plaintiff

                      Jason L. Harr
                      The Harr Law Firm
                      The Harr Professional Center
                      517 South Ridgewood Avenue
                      Daytona Beach, Florida 32114
                      Telephone: (386) 226-4866
                      Attorney for Plaintiff
      Case 1:19-cv-00200-AW-GRJ Document 13-1 Filed 02/24/20 Page 3 of 8




       2.      State whether the Defendant is an owner and/or operator and/or lessee of the

website identified in the Instructions which is the subject of this action and the date when the

Defendant became the owner, operator and/or lessee of said website.

       RESPONSE: Mr. Paresh M. Gocool, on behalf of the Defendant,
                 Arpan, LLC d/b/a America’s Best Value Inn is not
                 an owner and/or operator and/or lessee of the
                 website identified in the Instructions which is the
                 subject of this action.

       3.      In the event the Defendant is not the owner, operator, or lessee of the website,

identify the owner and operator of the website and identify the contract entered into in this regard.

       RESPONSE: Mr. Paresh M. Gocool, on behalf of the Defendant,
                 Arpan, LLC d/b/a America’s Best Value Inn,
                 entered into a contract with Red Lion Hotels
                 Holding, Inc. 1550 Market Street Suite 350
                 Denver, Colorado 80202 on or about May of 2013.

       4.      State in detail the extent to which the website identifies and describes all accessible

features and rooms at the hotel.

       RESPONSE: The subject hotel, America’s Best Value Inn, has
                 accessible ramps to all public areas, parking spots,
                 and an accessible chair equipped in pool.

                       Accessible amenities include accessible bathtub,
                       vanity, bathing controls, light switch, toilet, room
                       doors, grab bars in bathroom, telephones adapted
                       for the hearing impaired, and television with
                       subtitles or closed captions.

       5.      Identify all those who designed or maintained the website since the date it was first

created until the present.

       RESPONSE: Ms. Judith A. Jarvis
                 Red Lion Hotels Holding, Inc.
                 1550 Market Street

                                                 -2-
     Case 1:19-cv-00200-AW-GRJ Document 13-1 Filed 02/24/20 Page 4 of 8




                    Suite 350
                    Denver, Colorado 80202

                    Ms. Andrea Bracken
                    Red Lion Hotels Holding, Inc.
                    1550 Market Street
                    Suite 350
                    Denver, Colorado 80202

                    Mr. Jarvis McCrary
                    Red Lion Hotels Holding, Inc.
                    1550 Market Street
                    Suite 350
                    Denver, Colorado 80202

                    Ms. Melissa Hardaway
                    Red Lion Hotels Holding, Inc.
                    1550 Market Street
                    Suite 350
                    Denver, Colorado 80202

       6.    When was the website first posted, created or generated?

       RESPONSE: The Defendant, Arpan, LLC d/b/a America’s Best
                 Value Inn’s website was first created on or about
                 May 2013.

       7.    When was the website last revised?

       RESPONSE: The Defendant, Arpan, LLC d/b/a America’s Best
                 Value Inn’s website was last revised on or about
                 November 2019.

       8.    Approximately how many times has the website been revised since it was first

created?

       RESPONSE: The Defendant, Arpan, LLC d/b/a America’s Best
                 Value Inn’s website is unaware of how many times
                 the website has been revised since it was first
                 created.



                                            -3-
      Case 1:19-cv-00200-AW-GRJ Document 13-1 Filed 02/24/20 Page 5 of 8




       9.      State when the subject hotel was constructed.

       RESPONSE: It is believed the subject hotel, America’s Best
                 Value Inn, was constructed sometime in 1985.

       10.     Specifically describe any and all modifications, revisions, alterations made to the

website on or after the date the complaint was filed in the instant action.

       RESPONSE: The website provides a listing of amenities.

       11.     State whether any such modifications, revisions, alterations set forth above include

or involve compatibility with 28 C.F.R. Section 36.302(e)(1). If the answer is yes, describe such

efforts with specificity.

       RESPONSE: None.

       12.     Do you intend to challenge the hourly rates of $425 charged by Philip Michael

Cullen, III? If the answer to either is yes, state the hourly rates charged by each of the attorneys

retained by defendant in this action.

       RESPONSE: Undetermined at this time as Philip Michael Cullen,
                 III failed to provide an invoice of total amount of
                 hours worked. Further, the Defendant, America’s
                 Best Value Inn, reserves the right to challenge an
                 award of attorney’s fees and costs.

       13.     State how many guestrooms the hotel has and state what kinds of accommodations

are offered (i.e. bed type, number of beds, view, balcony, etc.).

       RESPONSE: The subject hotel, America’s Best Value Inn has a
                 total of 74 rooms which consists of 26 King/Single
                 beds and 48 Double bed rooms.

       14.     Identify each of the designated accessible guest rooms at the hotel and state what

kinds of sleeping and bathing accommodations each offers: (i.e. bed type, number of beds, view,

                                                -4-
         Case 1:19-cv-00200-AW-GRJ Document 13-1 Filed 02/24/20 Page 6 of 8




balcony, one room/two room, roll-in shower, tub, etc.)

          RESPONSE: America’s Best Value Inn has 1 accessible guest
                    room with a king size bed with roll-in shower, 2
                    accessible guest rooms with king size beds with
                    accessible bathtub; 2 accessible guest rooms with
                    queen size beds with accessible bathtubs.

          15.   Identify all other places of public accommodation owned or operated by Defendant

or any entity in which more than 10% of ownership interest is commonly owned by the same

parties.

          RESPONSE: Quality Inn
                    2175 Highway 71
                    Marianna, Florida 32448

                       Days Inn
                       2185 Highway 71
                       Marianna, Florida 32448

          16.   State whether the defendant is the owner, operator, lessor or lessee of the subject

hotel.

          RESPONSE: Mr. Paresh M. Gocool, on behalf of the Defendant,
                    Arpan, LLC is the owner of the subject hotel,
                    America’s Best Value Inn.

          17.   State the facts in support of any denial you assert in the Answer to the Complaint.

          RESPONSE: The Defendant, Arpan, LLC, relies on its
                    compliance with the provisions of the Americans
                    with Disabilities Act.

          18.   State whether any lawsuit was filed alleging that the website did not comply with

the requirements of the American With Disabilities Act, 42 U.S.C. Section 12181, et seq., was

incompatible with the screen reader software, or failed to comply with 28 C.F.R. Section

36.302(e)(1).

                                                -5-
Case 1:19-cv-00200-AW-GRJ Document 13-1 Filed 02/24/20 Page 7 of 8




 RESPONSE: Only this lawsuit.

 19.   If the answer to Interrogatory number 19 is yes:

       a.     Identify the court and civil action number in which the case was filed.

 RESPONSE: Not applicable.




                                      -6-
Case 1:19-cv-00200-AW-GRJ Document 13-1 Filed 02/24/20 Page 8 of 8
